Case 2:19-cv-06242-RSWL-KS Document 29 Filed 12/29/20 Page 1 of 2 Page ID #:175



   1

   2
       Jonathan A. Stieglitz, Esq.
       (SBN 278028)                                    JS-6
       jonathan.a.stieglitz@gmail.com
   3   THE LAW OFFICES OF
       JONATHAN A. STIEGLITZ
   4   11845 W. Olympic Blvd., Suite 800
       Los Angeles, California 90064
   5   Telephone: (323) 979-2063
       Facsimile: (323) 488-6748
   6
       Attorney for Plaintiff
   7   The Surgery Group of Los Angeles
   8

   9
                         UNITED STATES DISTRICT COURT
  10
                        CENTRAL DISTRICT OF CALIFORNIA
  11

  12                                         Case No.: 2:19-cv-06242-RSWL
        The Surgery Group of Los Angeles
  13
                               Plaintiff,
                                            ORDER FOR DISMISSAL WITHOUT
  14                                        PREJUDICE
                v.
  15
        United Healthcare, Inc. and Does
  16    1- 10

  17                         Defendant

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 2:19-cv-06242-RSWL-KS Document 29 Filed 12/29/20 Page 2 of 2 Page ID #:176



   1         THE COURT having reviewed the Parties’ Proposed Stipulation for
   2
       Voluntary Dismissal Without Prejudice, and being fully advised in the premises,
   3

   4   DOES HEREBY ORDER, that the Case is dismissed without prejudice in

   5   accordance with the terms of the stipulation with each party to bear their respective
   6
       costs and fees.
   7

   8   BY THE COURT:
   9

  10                                     ____________________________
                                                    Ronald S.W. Lew
       DATE: 12/29/2020                             Hon. Ronald S. Lew
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
